Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-12 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of  "wherein a ratio of a photon flux R of red light in a range of 620 nm or more and 700 nm or less to a photon flux B of blue light in a range of 400 nm or more and 490 nm or less, R/B, is in a range of more than 20 and 200 or less, and wherein the first white LED light emitting device comprises a light emitting element having an emission peak wavelength in a range of 380 nm or more and 490 nm or less, a yellow fluorescent material, and a red fluorescent material” (claim 1); "wherein a ratio of a photon flux R of red light in a range of 620 nm or more and 700 nm or less to a photon flux B of blue light in a range of 400 nm or more and 490 nm or less, R/B, is in a range of more than 20 and 200 or less, and wherein the second white LED light emitting device comprises a light emitting element having an emission peak wavelength in a range of 380 nm or more and 490 nm or less, a green fluorescent material, a yellow fluorescent material and a red fluorescent material” (claim 6); " wherein the two devices are so combined that a ratio of a photon flux Rmix of red light in a range of 620 nm or more and 700 nm or less to a photon flux Bmix of blue light in a range of 400 nm or more and 490 nm or less of a mixed light of light emitted by the light emitting device and light emitting by the first white LED light emitting mix/Bmix is 3.5” (claim 11); or " wherein the two devices are so combined that a ratio of a photon flux Rmix of red light in a range of 620 nm or more and 700 nm or less to a photon flux Bmix of of blue light in a range of 400 nm or more and 490 nm or less of a mixed light of light emitted by the light emitting device and light emitted by the second white LED light emitting device, Rmix/Bmix is 3.5” (claim 12) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2017/0045201-discloses a device comprising an array of LEDs and spectrum converters operatively arranged to convert light emitted by the LEDs; wherein the array of LEDs and the spectrum converters, is constructed and arranged to produce a light output spectrum in light output including radiant power peaks in the red spectral range of 610-710 nm, in the blue-violet spectral range of 365-465 nm, and in the cyan spectral range of 470-510 nm; and wherein the cyan-boosted light source is configured so that in the light output spectrum produced by the array of LEDs and the spectrum converters, the radiant power of the light output spectrum in each of (a) the red spectral range of 610-710 nm of light output spectrum, (b) the blue-violet spectral range of 365-465 nm of light output spectrum, and (c) the cyan spectral range of 470-510 nm of light output spectrum, is greater by at least 10% than (d) the radiant power in the yellow-green spectral range of 530-570 nm of light output spectrum.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818